Citation Nr: 0822775	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-01 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to May 1947.  
He died in March 2004.  The appellant is the veteran's 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran died in March 2004, at the age of 85.  The 
immediate cause of death was arteriosclerotic heart disease.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause of death were hypertension 
and peripheral vascular disease.  

2.	At the time of the veteran's death, service connection was 
in effect for posttraumatic stress disorder (PTSD), rated 30 
percent disabling; the residuals of a gunshot wound of the 
left lumbar region, rated 20 percent disabling; the residuals 
of a gunshot wound of the chest, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling and bilateral 
sensorineural hearing loss, evaluated as noncompensable.  

3.	Cardiovascular disease was not manifested during service 
or until many years thereafter.  

4.	Cardiovascular disease was not causally related to a 
service connected disorder.

5.	A disability of service origin was not involved the 
veteran's death.




CONCLUSIONS OF LAW

1.	Arteriosclerotic heart disease, hypertension or peripheral 
vascular disease were neither incurred in nor aggravated by 
service, may not be presumed to have been incurred therein, 
and were not proximately due to, the result of, or aggravated 
by a service connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.	A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Another letter of August 2004 
provided additional information concerning development and 
evidence needed.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Also during the appeal of this claim the case of Hupp v. 
Nicholson, was decided.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  This case indicated the type of notice needed in 
claims for cause of the veteran's death.  Among the 
information provided was to be the disorders for which the 
veteran was service connected.  None of the letters provided 
in this case have provided that information.  In this case, 
however, appellant has argued specifically that certain 
service connected disorders contributed to death.  This 
information demonstrates actual knowledge of what is needed.  
As such, there can be no prejudice in not proceeding and not 
providing additional information pursuant to Hupp.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of death, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease and hypertension, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service- connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant is claiming service connection for the cause of 
the veteran's death.  Her main assertion is that the 
disability that caused the veteran's death, arteriosclerotic 
heart disease, was aggravated by the veteran's service 
connected PTSD.  After review of the entire evidence of 
record, the Board finds that there is no basis for 
establishing service connection.  

The certificate of death shows that the veteran died in March 
2004, at the age of 85.  The immediate cause of death was 
arteriosclerotic heart disease.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause of death were hypertension and peripheral vascular 
disease.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
posttraumatic stress disorder (PTSD), rated 30 percent 
disabling; the residuals of a gunshot wound of the left 
lumbar region, rated 20 percent disabling; the residuals of a 
gunshot wound of the chest, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling and bilateral 
sensorineural hearing loss, evaluated as noncompensable.  

Review of the evidence of record shows no complaint or 
manifestation of cardiovascular disease or heart disease in 
the service treatment records.  Medical evidence of treatment 
subsequent to service includes a report of examination by VA 
in May 1951 that shows that the veteran's blood pressure 
readings were normal at that time.  Hypertensive blood 
pressure readings were demonstrated on examination by VA in 
1988.  No relationship between this disorder and service was 
made at that time.  

In an attempt to ascertain whether any of the veteran's 
service-connected disabilities, including his PTSD, could 
have caused or contributed in any way to the cause of the 
veteran's death, the Board submitted the veteran's claims 
file for a medical expert opinion.  This request, dated in 
January 2008, requested that the expert review the veteran's 
claims folder and render an opinion regarding whether it was 
at least as likely as not that the heat disease that was the 
cause of the veteran's death was aggravated by any of the 
veteran's service connected disabilities, primarily PTSD or 
the residuals of the gunshot wound of the chest.  In February 
2008, the expert responded that, based on traditional 
understanding of arteriosclerotic heart disease, on review of 
the available medical literature and the veteran's medical 
records, it was the opinion that none of the veteran's 
service connected medical conditions likely contributed to 
his death.  In a March 2008 addendum, the expert further 
stated that in her opinion, it is not at least as likely as 
not that the heart disease that was the cause of the 
veteran's death was aggravated by any of the veteran's 
service connected disabilities, primarily his PTSD or the 
residuals of the gunshot wound of the chest.  This medical 
opinion reflects a comprehensive review of the veteran's 
claims folder and the medical evidence applicable to the 
disorders at issue.

In light of the medical opinion of the VA expert in 2008, 
after review of the veteran's medical records, the Board does 
not find that it is likely that any of the veteran's service 
connected disorders either caused or contributed to the 
veteran's death.  This opinion is the most definitive 
statement regarding any relationship between the service 
connected disorders and the cause of the veteran's death and 
is, by far, the most persuasive evidence.  Under these 
circumstances, the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


